ACCEPTED
                                                                                                         13-15-00257-CR
        FILED                                                                            THIRTEENTH COURT OF APPEALS
IN THE 13TH COURT OF APPEALS                                                                    CORPUS CHRISTI, TEXAS
        CORPUS CHRISTI                                                                            10/26/2015 10:01:47 PM
                                                                                                        Dorian E. Ramirez
         10/26/15                                                                                                  CLERK

DORIAN E. RAMIREZ, CLERK
                               CAUSE NO. 13-15-00257-CR
BY DTELLO
          __________________________________________________________________
                                                                             FILED- IN
                                                                                      -
                                 IN THE COURT OF APPEALS13th COURT
                                                                             - - ----- OF APPEALS
                                                     CORPUS CHRISTI/EDINBURG,
                                                                        ---                       TEXAS
                                          FOR THE              - - ---- ss ------
                                                        10/26/2015
                                                             -       D              10:01:47 PM
                                                                                    -
                                                        ----VOI ------
                           THIRTEENTH JUDICIAL DISTRICT- OF  DORIAN  TEXAS
                                                                    -- - - -        E.  RAMIREZ
                                                              ----              Clerk
                                     AT CORPUS CHRISTI    - -
          __________________________________________________________________

                                                                             RECEIVED IN
                                               ELIO GARZA,             13th COURT OF APPEALS
                                                                    CORPUS CHRISTI/EDINBURG,
                                                                                    APPELLANT,TEXAS
                                                                       10/26/2015 10:01:47 PM
                                                      VS.
                                                                         DORIAN E. RAMIREZ
                                                                                Clerk
                                         THE STATE OF TEXAS,
                                                                  APPELLEE.
          __________________________________________________________________

                          On Appeal in Cause No. 14-05-12,000 in the
                      24th Judicial District Court of Victoria County, Texas
                              Hon. Jack W. Marr, Judge Presiding
          __________________________________________________________________

                                    ANDERS BRIEF
          __________________________________________________________________

                                                            Luis A. Martinez
                                                            Bar No. 24010213
                                                            P.O. Box 410
                                                            Victoria, Texas 77902
                                                            (361) 676-2750 telephone
                                                            (361) 575-8454 telefax
                                                            Email:
                                                                  Lamvictoriacounty@gmail.com

                                                            ATTORNEY FOR APPELLANT
                                                                ELIO GARZA
                                                                           October 26, 2015

                                                     ORAL ARGUMENT NOT REQUESTED
             IDENTITY OF JUDGE, PARTIES AND COUNSEL

      Pursuant to TEX. R. APP. P. 68.4(a), the parties to the suit are as

follow:

APPELLANT                              ELIO GARZA

APPELLEE                               THE STATE OF TEXAS

TRIAL JUDGE                            HON. JACK W. MARR


STATE’S ATTY AT TRIAL:                 HON. MICHAEL SHEPPARD
                                       HON. REID MANNING
                                       24th Judicial District Attorney
                                       DeWitt County Courthouse
                                       307 N. Gonzalez
                                       Cuero, Texas 77954

DEFENSE ATTY AT TRIAL:                 HON. CHRIS ISLES
                                       710 Buffalo Street, Suite 802
                                       Corpus Christi, Texas 78401

APPELLATE STATE’S ATTY:                HON. ROBERT LASSMAN
                                       24th Judicial District Attorney
                                       DeWitt County Courthouse
                                       307 N. Gonzalez
                                       Cuero, Texas 77954

APPELLATE DEFENSE ATTY:                HON. LUIS A. MARTINEZ
                                       P.O. Box 410
                                       Victoria, Texas 77902




                                           i
                                     TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ............................................................ i
TABLE OF CONTENTS ......................................................................................... ii
LIST OF AUTHORITIES ....................................................................................... iii
CERTIFICATE OF COUNSEL .............................................................................. iv
    I.      RECORD BEFORE COURT .................................................................... 2
    II.     STATEMENT OF CASE .......................................................................... 2
    III.    ISSUE PRESENTED ................................................................................ 3
    IV.     STATEMENT OF FACTS........................................................................ 4
    V.      SUMMARY OF THE ARGUMENT ...................................................... 10
    VI.    ARGUMENT AND AUTHORITIES ...................................................... 10
            ISSUE NUMBER ONE:

           THERE ARE NO ERRORS THAT WOULD RESULT IN REVERSAL OF THE
           ORDER OF THE TRIAL COURT…………..………………………………….10

   VI. PRAYER AND REQUEST TO WITHDRAW……………………...........12

 VIII. CERTIFICATE OF SERVICE…………………………………………… 14

   IX. CERTIFICATE OF COMPLIANCE………………………………………15




                                                      ii
                                          LIST OF AUTHORITIES

Cases:           Page

Anders v. California, 386 U.S. 738 (1967) ...................................................... 10, 12
Gagnon v. Scarpelli, 411 U.S. 778 (1973) ........................................................... 11
Hawkins v. State, 112 S.W.3d 340( Tex.App.–Corpus Christi 2003, no pet.) ...... 10
In re: Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008) .................................... 10
Jones v. State, 571 S.W.2d 191(Tex.Crim.App. 1978) ......................................... 12
Rickels v. State, 202 S.W.3d 759 (Tex. Crim. App. 2006) .................................... 11
Sanchez v. State, 603 S.W.2d 869 (Tex.Crim.App. 1980) .................................. 12
Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App. 1991) .................................... 10
Will. v. State, 976 S.W.2d 871 (Tex. App.—Corpus Christi 1998) ................ 12


Rules and Statutes:
TEX. PEN. CODE §30.02(c) ....................................................................................... 3




                                                        iii
                         CERTIFICATE OF COUNSEL

      I, Luis A. Martinez, court-appointed counsel for Appellant, ELIO GARZA,

for purposes of this appeal, certify that I have diligently searched the Reporter’s

Record and Clerk’s Record in Trial Court Cause Number 14-05-12,000, researched

the law applicable to the facts and issues presented, if any, and it is my

professional opinion that no reversible error is reflected by the record.

      I am of the professional opinion this appeal is without merit and frivolous,

and in compliance with applicable law pertaining to appeals of this type, I have set

forth all points which might arguably support an appeal, request permission to

withdraw, and acknowledge that I have forwarded a copy of this brief to Appellant,

ELIO GARZA, to his last known address, for the purposes of raising any points he

chooses, and filing a pro se brief.

      By this certification, and by separate letter sent both in English and
Spanish, Appellant is being informed that he may file a pro se appellate brief
if he chooses, and any pro se brief must be filed with this Court within 30 days
of the filing of this Anders brief.     Appellant is further advised that he may
request further time to file his pro se brief, and such request must be made in
writing and filed with the 13th Court of Appeals at: The Thirteenth Court of
Appeals, Corpus Christi Division, 901 Leopard, Nueces County Courthouse,
10th Floor, Corpus Christi, Texas 78401.




                                          iv
                     CAUSE NO. 13-15-00257-CR
__________________________________________________________________

                    IN THE COURT OF APPEALS
                             FOR THE
           THIRTEENTH JUDICIAL DISTRICT OF TEXAS
                        AT CORPUS CHRISTI
__________________________________________________________________


                                ELIO GARZA,
                                                              APPELLANT,
                                      VS.

                           THE STATE OF TEXAS,
                                                   APPELLEE.
__________________________________________________________________

               On Appeal in Cause No. 14-05-12,000 in the
                  th
            24 Judicial District Court of Victoria County, Texas
                   Hon. Jack W. Marr, Judge Presiding
__________________________________________________________________

                               ANDERS BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellant, ELIO GARZA, by and through his court appointed counsel,

Luis A. Martinez, respectfully submits this ANDERS BRIEF in appeal of the

judgment and sentence of the Trial Court adjudicating him guilty of Burglary of a

Habitation and sentencing him to the Texas Department of Criminal Justice-

Institutional Division.
      This is an appeal from the 24th Judicial District Court of Victoria County,

Texas, the Honorable Jack W. Marr, Judge Presiding in which the Appellant,

ELIO GARZA, was the Defendant and the State of Texas was the Plaintiff. As

required by the applicable rules, the parties will be called "Appellant" and the

"State."

                                          I.

                          RECORD BEFORE COURT

      The Clerk's Record consists of one volume and citation to this record will be

referenced in this brief by use of the abbreviation "CR" referring to the Clerk’s

Record and then the appropriate page number. For example, page 10 of the

Clerk’s Record shall be cited as CR-10.

      The Reporter's Record furnished to Appellant consists of a total of four (4)

volumes. Citation to the Reporter's Record will be referenced in this brief by use of

the abbreviation "RR", followed by a roman numeral to indicate the volume,

followed by the appropriate page number. For example, page 10 of the Reporter’s

Record, volume two, shall be cited as RR-II-10.

                                          II.

                         STATEMENT OF THE CASE

      Appellant wishes to appeal the trial court’s judgment and sentence

adjudicating him guilty of Burglary of a Habitation and sentencing him to ten years
                                          2
in the Institutional Division of the Texas Department of Criminal Justice.

      Appellant was charged by indictment with Burglary of a Habitation pursuant

to TEX. PEN. CODE §30.02(c). [CR-7]. Said indictment was filed on, or about,

May 29, 2014. [CR-7].

      A Plea Memorandum was executed and filed by Appellant on, or about,

August 14, 2014. [CR-18]. Appellant was placed on six (6) years of deferred

adjudication, assessed a $1,000.00 fine and court costs. [CR-30].

      Subsequently, on or about, January 28, 2015, the State filed its State’s

Motion to Adjudicate Guilt and Petition for Revocation of Probated Sentence.

Following a hearing on the motion, the Trial Court found it “True” that Appellant

had violated paragraphs I, II, and III. of the State’s motion. [CR-57].

      The Trial Court certified that Appellant’s case was not a plea-bargain case

and that he had the right of appeal. [CR-56].

      A Notice of Appeal was timely filed on, or about, May 20, 2015. [CR-64].

                                         III.

                              ISSUES PRESENTED

      ISSUE NUMBER ONE:

      THERE ARE NO ERRORS THAT WOULD RESULT IN REVERSAL OF THE ORDER
      OF THE TRIAL COURT.




                                          3
                                              IV.

                            STATEMENT OF THE FACTS

       The Trial Court inquired of Appellant whether he was the same person

indicted for burglary of a habitation by the DeWitt County grand jury by

indictment filed on May 29, 2014, to which Appellant responded, “yes.” [RR-III-

23].1 Appellant indicated he was the person placed on deferred adjudication and

placed on probation for six years for the offense of Burglary of a Habitation.

Appellant agreed that he entered a plea of guilty, but was placed on probation for

six years. [RR-III-24].

       The Trial Court read the Motion to Adjudicate filed by the District Attorney

for DeWitt County aloud to Appellant. [RR-III-24]. As to each count of the

motion to adjudicate filed in this cause, a plea of “Not True” was entered on

Appellant’s behalf. [RR-III-24-28].

                                Testimony of Leslie Vavra

       Leslie Vavra, employed as a probation officer for the 24th Judicial District

Community Supervision and Corrections Department for 14 years, testified on

behalf of the State. [RR-III-29-30].

       Ms. Vavra identified Appellant in open court. [RR-III-30]. Ms. Vavra

testified she was familiar with Appellant’s probation file. [RR-III-30]. Ms. Vavra
1
  A translator translated for Appellant from the English to Spanish and Spanish to English
throughout the hearing on the State’s Motion to Adjudicate in this matter.
                                                 4
testified that because Appellant was a Spanish speaker, the terms and conditions of

probation were explained to Appellant the day after Appellant’s case was

addressed in Court. [RR-III-31].

       Ms. Vavra was asked if her probation records indicated any new criminal

offenses committed by Appellant since he had been placed on probation. [RR-III-

34]. The State directed Ms. Vavra’s attention to Paragraph 1 of the State’s motion

to adjudicate guilt indicating that Appellant, on or about, December 19, 2014,

committed the offense of possession of marijuana in Guadalupe County, Texas.

[RR-III-35].   Ms. Vavros indicated that records indicated that Appellant was

convicted of the offense. [RR-III-39].

       Ms. Vavros was asked by the State if she was familiar with Appellant’s

violation of Condition No. 11, in that Appellant failed to report for the months of

September, October and December of 2014. [RR-III-39]. Ms. Vavros indicated,

“Yes.” [RR-III-40].

       As to Paragraph 4, the State asked Ms. Vavros whether the offense report

admitted into evidence indicated a violation of curfew. Ms. Vavros responded,

“Yes, because based on the report it shows he was arrested at 11:28 p.m.” [RR-III-

40].

       As to Condition No. 24, Ms. Vavros testified that Appellant had not worked

any community service hours since being placed on probation. [RR-III-40].
                                         5
                            Testimony of Lisa Segar

      Lisa Segar of the Victoria Sheriff’s Office testified next on behalf of the

State. [RR-III-43]. Ms. Segar was shown State’s Exhibit 4. Ms. Segar identified

it as a ten print fingerprint card belonging to Elio Garza. [RR-III-44]. State’s

Exhibit 4 was admitted without objection. [RR-III-44].

      The State next showed Ms. Segar State’s Exhibit 3. Ms. Segar testified she

was familiar with the document, had the opportunity to compare the fingerprints

between State’s Exhibit 3 and 4, and that they were the same. Ms. Segar was

asked if she could conclude that Elio Garza was the same person as Jesus Perez.

[RR-III-45]. She responded, “Yes, sir.” [RR-III-46].

                             Testimony of Appellant

      After being admonished regarding his right to testify and the Trial Court

finding that Appellant understood he had a right not to testify, Appellant testified

on his own behalf. [RR-III-52].

      Appellant testified that Chuy Perez is a nickname. [RR-III-53].

      With respect to the possession of marijuana charge, Appellant testified that a

man named Pancho and Roy got in his truck and aimed a gun at his head. They

wanted money and Appellant told them he had no money. Pancho and Roy belong

to the Zeta cartel. The Zeta group go around taking people down and demanding

money from them. [RR-III-53]. Appellant could not recall the date when that
                                         6
occurred.   [RR-III-54].   Appellant stated he was in Yorktown when he was

threatened. Appellant did not know the last names of the men, but that those were

the two that got into his house. [RR-III-54].

      From there, Appellant testified that “a policeman got him.” The policeman

removed Appellant’s clothes, but handcuffs on his and drew blood from Appellant.

[RR-III-55]. Appellant indicated that he had “tracks” where the blood was drawn.

Appellant indicated that needles were put in between the index finger and thumb

on both hands. [RR-III-55]. When asked why a policeman had approached him,

Appellant responded, “I told him I wasn’t sick. I didn’t have anything but he still

came….I told him I was not a drug addict. I didn’t do drugs. I am not depressed.

I have no diabetes. I’m not sick of anything. Then he brought me over here and he

gave me a low—a lower bid because he knew that I was helpless. I was—my

strength, I had no strength. That was a problem.” [RR-III-56].

      Appellant continued that “Pancho and Roy brought me here and they wanted

me to give them the name or the place of the wife so that they could have sex with

her.” [RR-III-56]. Appellant recounted that Pancho and Roy took him to what

appeared to be a pasture and laid him on his back until the policeman came. [RR-

III-56]. Appellant indicated that the Zeta cartel men turned him over to the police

and that the police participated in that. [RR-III-56]. Appellant’s trial counsel

asked Appellant if he ended up pleading guilty to the marijuana charge; Appellant
                                         7
responded, “Yes. I had to. I had to.” [RR-III-57]. When asked why he had to,

Appellant responded, “The policeman said that if I didn’t give myself as guilty

that—that he could kill me if he wanted to.” [RR-III-57]. Appellant said the

policeman told he when they were in the patrol car and other things. [RR-III-57].

       Appellant also explained to the Trial Court that, “[T]he fact that probation

was broken I had nothing to do with it. Immigration lost all my papers. I didn’t

know where to report.” [RR-III-58].

       Appellant’s counsel asked of him regarding the allegation that he failed to

report his November 24 arrest within five days. Appellant responded, “They were

the same ones. They want money and how can I give them money when I don’t

have any.” [RR-III-59].      When asked what prevented Appellant from reporting

his arrest, Appellant responded, “The papers that immigration threw away I didn’t

know when to report and besides I don’t know how to read English. Immigration

told me that none of the papers that I had would do me no good.” [RR-III-59].

       When asked about being behind in various court costs and monetary

obligations, Appellant responded, “I can pay that but how can I pay it if I’m locked

up. If I go outside I’ll be all right I can pay, but here I can’t pay a thing.” [RR-III-

60].

       Appellant was next asked by his trial counsel why he was late paying before,

Appellant responded, I had no papers to let me know that I needed to do that. They
                                           8
took the papers right out of my hand and pitched them in the trash can and I told

them these are important papers to me. I couldn’t say anything else. I mean, these

people kill. What can I do.” [RR-III-60]. Appellant’s counsel followed up by

asking if Appellant was simply saying that he didn’t know where to report,

Appellant testified, “No. No. I didn’t. Here they’re telling me that it’s closed but

how was I to know.” [RR-III-60].

      Appellant’s counsel next asked about why he was behind on his community

service, Appellant responded, “I didn’t know where. I didn’t know anything. This

is what I was asking you where can I help myself. I don’t know where to help

myself. I don’t know the rules. I never been in jail or locked up in my life.

Nothing but work.” [RR-III-61].

      During the cross-examination of Appellant, he confirmed that a Spanish

speaker with the probation department met Appellant in the DeWitt County Jail.

[RR-III-62]. He confirmed that the rules of probation were explained to him. Id.

                            The Trial Court’s Ruling

      At the end of the hearing, the Trial Court found that paragraphs one, two and

three of the State’s motion to adjudicate guilt and petition for revocation were

“True.” The Trial Court adjudicated Appellant and found him guilty of burglary of

a habitation. [RR-III-65]. The Trial Court sentenced Appellant to ten years in the

Texas Department of Criminal Justice. [RR-III-66].
                                         9
                                         V.

                       SUMMARY OF THE ARGUMENT

      The undersigned has diligently reviewed the record, both Clerk’s and

Reporter’s Record. After such review, it is the undersigned’s opinion that there are

no errors that would result in the reversal of the revocation and sentence in this

matter and accordingly has filed this Anders Brief.

                                         VI.

                      ARGUMENT AND AUTHORITIES

      ISSUE NUMBER ONE:

      There are no errors that would result in reversal of the judgment and
      sentence of the trial court.

      In accordance with In re: Schulman, the undersigned has provided record

references to the facts and proceedings in this matter. See In re: Schulman, 252
S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008) see also Hawkins v. State, 112 S.W.3d
340, 343-44( Tex.App.–Corpus Christi 2003, no pet.) Stafford v. State, 813 S.W.2d
503-510, n. 3 (Tex.Crim.App. 1991). After the review of the record in this case, it

is the undersigned’s belief that there are no reasonably arguable factual or

evidentiary issues that would result in the reversal the Trial Court’s decision to

adjudicate Appellant in this matter. Further, there is no reasonably arguable issue

that would affect the sentencing in this matter.

                                          10
      It appears from the record that Due Process was afforded Appellant during

the motion to adjudicate hearing. In Gagnon v. Scarpelli, the Supreme Court

enunciated the minimum requirements of due process which must be observed in

community supervision revocation hearings: (1) written notice of the claimed

violations of probation; (2) disclosure to the probationer of the evidence against

him; (3) opportunity to be heard in person and to present witnesses and evidence,

and the right to confront and cross-examine adverse witnesses; (4) a neutral and

detached hearing body; and (5) a written statement by the fact finders as to the

evidence relied on and the reasons for revoking probation. Gagnon v. Scarpelli,

411 U.S. 778, 786 (1973).

      The record supports that Appellant was afforded all the requirements of Due

Process. He was given written notice of the claimed violations of probation, made

aware of the charges and evidence regarding the State’s motion and was given the

opportunity to be heard and to present evidence and cross-examine the State’s

witnesses. The record does not support that the Trial Court was anything other

than neutral and detached.     Further, Appellant was provided reasons for the

revocation in writing.

      Appellate review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion. See Rickels v. State, 202
S.W.3d 759, 763 (Tex. Crim. App. 2006). The central issue to be determined in
                                        11
reviewing a trial court's exercise of discretion in a community supervision

revocation case is whether the defendant was afforded due process of law. An

order revoking community supervision must be supported by a preponderance of

the evidence, meaning the greater weight of the credible evidence that would create

a reasonable belief that the defendant has violated a condition of probation. Id. at

763-64.

      A finding of a single violation of community supervision is sufficient to

support revocation. See Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App.

[Panel Op.] 1980). Thus, in order to prevail, appellant must successfully challenge

all the findings that support the revocation order. See Jones v. State, 571 S.W.2d
191, 193-94 (Tex. Crim. App. [Panel Op.] 1978)(emphasis added). The record

does not support that Appellant could successfully challenge each and all of the

findings that support the Trial Court’s revocation order.

                                        VII.

                 PRAYER AND REQUEST TO WITHDRAW

      In accordance with the principles set forth in Anders v. California, 386 U.S.
738 (1967); Williams v. State, 976 S.W.2d 871 (Tex.App.–Corpus Christi 1998),

Counsel believes there are no reasonably arguable factual or evidentiary issues

disclosed by the record in this case which would amount to reversible error.

      A Defendant’s right to assistance of counsel does not include the right to
                                         12
have an attorney urge frivolous or non-meritorious claims. As such, Counsel

requests this Court allow him to withdraw from further representation of

Appellant.

      Counsel requests that this Court undertake a full examination of the trial

court proceedings and decide whether the case is in fact wholly frivolous and

without merit, and allow Appellant sufficient time to review the record, research

any point he wishes to raise, and submit his own brief.

                                      Respectfully submitted,

                                      LUIS A. MARTINEZ, P.C.
                                      P.O. Box 410
                                      Victoria, Texas 77902-0410
                                      (361) 676-2750 (Telephone)
                                      (361) 575-8454 (Telecopier)
                                      Email:
                                            Lamvictoriacounty@gmail.com



                                              BY:
                                              _____________________________
                                              Luis A. Martinez
                                              State Bar No. 24010213

                                              ATTORNEY FOR APPELLANT
                                                  ELIO GARZA




                                         13
                                      VIII.

                        CERTIFICATE OF SERVICE

      This is to certify that a true copy of the foregoing document was served upon

the Honorable Robert C. Lassmann, Assistant DeWitt County Criminal District

Attorney, and upon the Appellant, Mr. Elio Garza, in the manner indicated below,

on this 26th day of October, 2015, pursuant to the Texas Rules of Appellate

Procedure.



                                      ___________________________________
                                      Luis A. Martinez


Via Electronic Mail, rclassmann1@sbcglobal.net
HON. ROBERT LASSMAN
24th Judicial District Attorney
DeWitt County Courthouse
307 N. Gonzalez
Cuero, Texas 77954
Attorney for the State on Appeal


Via Certified Mail, RRR
Mr. Elio Garza
TDCJ#: 02002797
ID-TDCJ, Willacy Unit
1695 South Buffalo Drive
Raymondville, Texas 78580
Appellant



                                        14
                                        IX.

                      CERTIFICATE OF COMPLIANCE

      I certify that the following document uses fourteen (14) point font for text

and twelve (12) point font for footnotes. I further certify that the word count in

this document for those matters not excluded by Rule 9.4 is less than the minimum

allowed for an appellant’s brief and is 2,124words.




                                      _______________________
                                      Luis A. Martinez




                                        15